          Case 1:20-cv-00936-JGK Document 29 Filed 12/02/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                             )
PHOENIX BULK CARRIERS (BVI), LTD,            )                Civil Action No
                                             )                1:20-CV-00936-JGK
            Petitioner,                      )
                                             )
v.                                           )                NOTICE OF JOINT MOTION
                                             )                TO QUASH SUBPOENAS
                                             )
TRIORIENT, LLC                               )
                                             )
            Respondent                       )
____________________________________________ )

       PLEASE TAKE NOTICE that upon the affirmation of James M. Moriarty dated

December 2, 2020 and the accompanying Memorandum of Law in Support of Joint Motion to

Quash, non-parties Albert Winslow and Juan Facundo Santucci (collectively, the “Non-Parties”)

will move this Court, pursuant to Fed. R. Civ. P. 45(d)(3), at Courtroom 21A, United States

Courthouse, 500 Pearl Street, New York, New York 10007, at a date and time to be established

by this Court (if it directs oral argument to be had), or at the conclusion of the submission of

motion papers, for an Order quashing the subpoenas served on Brooklawn Country Club, seeking

private financial records and other personal documents related to Mr. Winslow, and Manursing

Island Club, seeking private financial records and other personal documents related to Mr.

Santucci, (collectively the “Country Clubs”), by Phoenix Bulk Carriers (BVI) Ltd.

       PLEASE TAKE FURTHER NOTICE that pursuant to Local Civil Rule 6.1(a),

opposing papers are required to be served within seven (7) days after service of the moving

papers, and reply papers are required to be served within two (2) days after service of the

answering papers.

Dated: Bridgeport, Connecticut
       December 2, 2020

                                                 1
        Case 1:20-cv-00936-JGK Document 29 Filed 12/02/20 Page 2 of 2




                                          ZEISLER & ZEISLER, P.C.
                                          Attorneys for Non-Party Movants

                                      By: James M. Moriarty______
                                         James M. Moriarty (JM6959)
                                         Zeisler & Zeisler, P.C.
                                         10 Middle Street, 15th Floor
                                         Bridgeport, CT 06604
                                         Telephone: 203-368-4234
                                         Facsimile: 203-549-0903
                                         Email: jmoriarty@zeislaw.com


TO:   Peter J. Gutowski, Esq.
      Attorneys for Petitioner
      Phoenix Bulk Carriers (BVI)
      Ltd.
      Freehill, Morgan & Mahar LLP
      80 Pine Street
      New York, New York 10005
      Via ECF




                                      2
